The appellant was convicted in the District Court of Deaf Smith County for the offense of manslaughter, and his punishment assessed at two years in the penitentiary.
From an examination of the record we find for our consideration three special charges asked for by the appellant and refused by the learned trial judge, but neither by notation on same nor by separate bills of exception was there any exception reserved to the action of the trial court in refusing to give said special charges. With the record in this shape, there is nothing for this court to review.
There is one bill of exceptions in the record. This bill, as qualified by the learned trial judge, presents no error.
There are a number of exceptions and objections to the court's charge, in which appellant complains of the language of the court defining manslaughter, contending that the charge was too restrictive, but inasmuch as the appellant was convicted of manslaughter and given the minimum punishment by the jury, these exceptions and objections to the charge present no error.
We have examined the facts and find the same amply sufficient to support the verdict of the jury. The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.